Khaied Shweiky

2045 Lone Oak Ave.

Napa, CA, 94558

Tel (707) 738-8044

June 16, 2020

United States Bankruptcy Court, Northern District of California

Name of Debtors: Khaled M Shweiky and Joumana M Shweiky

Case Number: 12-13132

Title of Pleading: Motion to Avoid Judgement Lien

I, KHALED SHWEIKY, along with my wife and co-debtor, Joumana Shweiky, are the owners of a single
family dwelling, our principal residence located at 2045 Lone Oak Avenue, Napa, CA 94558, (APN #:
042-232-036-000).

I filed for Chapter 13 bankruptcy protection on December 12, 2012 and I completed my Chapter 13 Plan
and received discharge on February 26, 2018. This case was reopened for the sole purpose of removing
two judgment liens that were recorded on my above referenced residence prior to the filing of my
bankruptcy.

My attorney filed motions to remove other liens on my property, and 1] received orders from this court
avoiding these liens upon my discharge but unfortunately my attorney did not file motions asking this
court remove the two judgement liens in question. One such judgement lien was recorded against my
principal residence stated above on or about November 14, 2011 by CAPITAL ONE BANK (USA), N.A,
in the amount of $2697.38. This creditor was included in the schedule of creditors in my case.

I am informed and believe that on the day my case was filed, the obligation to Wells Fargo Home
Mortgage, had a principal balance of $389,930.82. I also believe that the value of my home, based on
comparable sales at that time, was $371,300, as was declared by myself to this Court on December 27,
2012.

There was no equity in my home and as such, this Court granted orders to avoid liens in my case, for
example, relating to the claim by the US Small Business Association, order avoiding such lien granted by
this Court on January 23, 2013.

I am therefore respectfully asking this court to issue an order avoiding the judgement lien recorded
against my property by CAPITAL ONE BANK (USA), N.A. in the amount of $2697.38.

La

Regards,
Khaled Shweiky

ee
 

ko S ly we i ey. |  QaAKLAND ne 345 +

ROFS Ceas€ . SAC Ave. . $6 2UN20G8 PHEL
WWAPA Of Fees e

 

_iiN29 mn $0 Golde Gate Ave.
Mart Yor Zeed9

eee CCAM EIS ED, Lt PYLE 2,

fee ht

hace tel § ope pn ypuady rhedares ng iyllfe Hhigyplegliel}iyis riprey ffs Apel

Case: 12-13132 Doc#90 Filed: 06/23/20 Entered: 06/24/20 17:17:25 Page 2 of 2
